Exhibit 12 BERKSHIRE HATHAWAY INC. Calculation of Ratio of Consolidated Earnings to Consolidated Fixed Charges (Dollars in millions) Year Ended December31, SixMonths Ended June 30, 2011 Net earnings attributable to Berkshire Hathaway $ Income tax expense Earnings attributable to noncontrolling interests Earnings from equity method investments — ) ) — — — Dividends from equity method investees — 20 — — — Fixed charges Earnings available for fixed charges $ Fixed charges Interest on indebtedness (including amortization of debt discount and expense) $ Rentals representing interest and other $ Ratio of earnings to fixed charges x x x x x x
